--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

REXAHN PHARMACEUTICALS, INC.
2013 STOCK OPTION PLAN,
AS AMENDED AND RESTATED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

REXAHN PHARMACEUTICALS, INC.
2013 STOCK OPTION PLAN,
AS AMENDED AND RESTATED


1.
Establishment and Purpose



REXAHN PHARMACEUTICALS, INC., a Delaware corporation (the “Corporation”) hereby
establishes the REXAHN PHARMACEUTICALS, INC. 2013 STOCK OPTION PLAN, AS AMENDED
AND RESTATED (the “Plan”) upon the terms and conditions hereafter stated. The
purpose of the Plan is to promote the long-term growth and profitability of the
Corporation by (i) providing key people with incentives to improve stockholder
value and to contribute to the growth and financial success of the Corporation,
and (ii) enabling the Corporation to attract, retain and reward the best
available persons for positions of substantial responsibility. To accomplish
such purpose, the Plan permits the granting of stock options, including
nonqualified stock options and incentive stock options qualifying under Section
422 of the Code, restricted stock, restricted stock units, and dividend
equivalent rights.


2.
Definitions



Under the Plan, except where the context otherwise indicates, the following
definitions apply:
 
(a)           “Amendment Date” shall mean June 9, 2016 subject to approval of
the Plan by the Corporation’s stockholders on such date, the Plan having been
approved by the Board on April 14, 2016.
 
(b)           “Award” shall mean a grant under the Plan of Options, Restricted
Stock, Restricted Stock Units, or Dividend Equivalent Rights.


(c)           “Board” shall mean the Board of Directors of the Corporation.


(d)           “Change in Control” shall mean (i) any sale, exchange or other
disposition of all or substantially all of the Corporation's assets to an
unrelated person or entity; or (ii) any merger, share exchange, consolidation or
other reorganization or business combination in which the holders of the
Corporation's outstanding voting power immediately prior to such transaction do
not own a majority of the outstanding voting power of the surviving or resulting
entity immediately upon completion of such transaction.


(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any regulations issued thereunder.


(f)            “Committee” shall mean the Board or committee of Board members
appointed pursuant to Section 3 of the Plan to administer the Plan.
 

--------------------------------------------------------------------------------

(g)           “Dividend Equivalent Rights” means a right, granted to a Grantee
pursuant to Section 8, to receive cash, Stock, other Awards or other property
equal in value to dividends or other periodic payments paid or made with respect
to a specified number of shares of Stock.
 
(h)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


(i)           “Fair Market Value” of a share of the Corporation's Stock for any
purpose on a particular date shall be determined by the Committee to mean:


i.          at any time the  Stock continues to be listed or traded on any
securities exchange market, the closing price per share of Stock as reported on
such date, or


ii.         if the Stock is no longer listed on a securities exchange, the last
reported sale price per share of Stock in the over-the-counter market on such
date, as reported by the National Association of Securities Dealers, Inc. OTC
Bulletin Board, the National Quotation Bureau Incorporated or any similar
organization or agency reporting prices in the over-the-counter market, or


iii.        at any time the Stock is not listed on any securities exchange
market or quoted in an over-the-counter market, the value of a share of Stock so
determined by the Board in good faith.


(j)           “Grant Agreement” shall mean a written agreement between the
Corporation and a Grantee memorializing the terms and conditions of Options,
Restricted Stock, or Restricted Stock Units pursuant to the Plan.


(k)          “Grant Date” shall mean the date on which the Committee formally
acts to grant an Award to a Grantee or such other date as the Committee shall so
designate at the time of taking such formal action.


(l)           “Grantee” shall mean any eligible person who receives an Award
under the Plan pursuant to a Grant Agreement.


(m)          “Option” shall mean any stock option awarded hereunder.


(n)           “Original Effective Date” means March 7, 2013, the date on which
the Plan was originally approved by the Board.
 
(o)           “Parent” shall mean a corporation, whether now or hereafter
existing, within the meaning of the definition of “parent corporation” provided
in Section 424(e) of the Code, or any successor thereto of similar import.


(p)           “Restricted Period” shall mean a period of time established by the
Committee during which an Award of Restricted Stock or Restricted Stock Units is
subject to restrictions.


(q)           “Restricted Stock” shall mean shares of Stock awarded to a Grantee
pursuant to Section 7.
 
2

--------------------------------------------------------------------------------

(r)           “Restricted Stock Unit” shall mean a bookkeeping entry
representing the equivalent of one (1) share of Stock awarded to a Grantee
pursuant to Section 7 that may be settled, subject to the terms and conditions
of the applicable Grant Agreement, in shares of Stock, cash, or a combination
thereof.


(s)           “Rule 16b-3” shall mean Rule 16b-3 as in effect under the Exchange
Act on the effective date of the Plan, or any successor provision prescribing
conditions necessary to exempt the issuance of securities under the Plan (and
further transactions in such securities) from Section 16(b) of the Exchange Act.


(t)            “Stock” shall mean shares of the Corporation's common stock, par
value of $.0001 per share.


(u)           “Subsidiary” and “subsidiaries” shall mean only a corporation or
corporations, whether now or hereafter existing, within the meaning of the
definition of “subsidiary corporation” provided in Section 424(f) of the Code,
or any successor thereto of similar import.


3.
Administration



(a)           Procedure.  The Plan shall be administered by the Board. In the
alternative, the Board may appoint a Committee to administer the Plan on behalf
of the Board, subject to such terms and conditions as the Board may prescribe.
Once appointed, the Committee shall continue to serve until otherwise directed
by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and, thereafter,
directly administer the Plan. In the event that the Board is the administrator
of the Plan in lieu of a Committee, the term “Committee” as used herein shall be
deemed to mean the Board, other than for purposes of Section 3(b).


The Committee shall meet at such times and places and upon such notice as it may
determine. A majority of the Committee shall constitute a quorum. Any acts by
the Committee may be taken at any meeting at which a quorum is present and shall
be by majority vote of those members entitled to vote. Additionally, any acts
reduced to writing or approved in writing by all of the members of the Committee
shall be valid acts of the Committee.


(b)           Procedure After Registration of the Stock.  Notwithstanding the
provisions of Section 3(a) above, in the event that the Stock or any other
capital stock of the Corporation becomes registered under Section 12 of the
Exchange Act, the members of the Committee shall be both “Non-Employee
Directors” within the meaning of Rule 16b-3, and “outside directors” within the
meaning of Section 162(m) of the Code. Upon and after the point in time that the
Stock or any other capital stock of the Corporation becomes registered under
Section 12 of the Exchange Act, the Board shall take all action necessary to
cause the Plan to be administered in accordance with the then effective
provisions of Rule 16b-3, provided that any amendment to the Plan required for
compliance with such provisions shall be made in accordance with Section 9 and
Section 14 of the Plan.
 
3

--------------------------------------------------------------------------------

(c)           Powers of the Committee. The Committee shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.
The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to:


i.          determine the eligible persons to whom, and the time or times at
which Awards shall be granted,


ii.         determine the types of Awards to be granted,


iii.        determine the number of shares of Stock to be covered by each Award,


iv.        impose such terms, limitations, restrictions and conditions upon any
such Award as the Committee shall deem appropriate,


v.         subject to the limitation on repricing in Section 9, modify, extend
or renew outstanding Awards, accept the surrender of outstanding Awards and
substitute new Awards, provided that no such action shall be taken with respect
to any outstanding Award which would adversely affect the Grantee without the
Grantee’s consent,


vi.        accelerate or otherwise change the time period in which an Award may
be exercised and to waive or accelerate the lapse, in whole or in part, of any
restriction or condition with respect to such Award, including, but not limited
to, any restriction or condition with respect to the vesting or exercisability
of an Award following termination of any Grantee’s employment, and


vii.       establish objectives and conditions, if any, for the granting and/or
vesting of Awards and determining whether Awards will be granted and/or vested
after the end of a performance period.


The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan and for the conduct of its
business as the Committee deems necessary or advisable and to interpret same,
all within the Committee’s sole and absolute discretion.


(d)           Limited Liability. To the maximum extent permitted by law, no
member of the Board or Committee shall be liable for any action taken or
decision made in good faith relating to the Plan or any Award thereunder.
 
4

--------------------------------------------------------------------------------

(e)           Indemnification. To the maximum extent permitted by law, the
members of the Board and Committee shall be indemnified by the Corporation in
respect of all their activities under the Plan.


(f)            Effect of Committee’s Decision. All actions taken and decisions
and determinations made by the Committee on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Committee's sole
and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Corporation, its stockholders, any participants in the
Plan and any other employee of the Corporation, and their respective successors
in interest.


4.
Maximum Shares Available for the Plan



Subject to adjustments as provided in Section 13 of the Plan, the shares of
Stock that may be delivered or purchased with respect to Awards granted under
the Plan, including with respect to incentive stock options intended to qualify
under Section 422 of the Code, shall not exceed an aggregate of seventeen
million (17,000,000) shares of Stock of the Corporation.  The Corporation shall
reserve said number of shares for Awards under the Plan, subject to adjustments
as provided in Section 13 of the Plan.  If any Award, or portion of an Award,
under the Plan expires or terminates unexercised, becomes unexercisable or is
forfeited or otherwise terminated, surrendered or canceled without the delivery
of shares of Stock or other consideration, the shares of Stock subject to such
Award shall thereafter be available for future Awards under the Plan.


5.
Participation



Participation in the Plan shall be open to all employees, officers, directors
and consultants of the Corporation, or of any Parent or Subsidiary of the
Corporation, as may be selected by the Committee from time to time.
Notwithstanding the foregoing, participation in the Plan with respect to awards
of incentive stock options shall be limited to employees of the Corporation or
of any Parent or Subsidiary of the Corporation.  To the extent necessary to
comply with Rule 16b-3 or to constitute an “outside director” within the meaning
of Section 162(m) of the Code, and only in the event that Rule 16b-3 or Section
162(m) of the Code is applicable to the Plan or an Award granted thereunder,
Committee members shall not be eligible to participate in the Plan while members
of the Committee.


Awards may be granted to such eligible persons and for or with respect to such
number of shares of Stock as the Committee shall determine, subject to the
limitations in Section 4 and Section 6(d) of the Plan. A grant of any type of
Award made in any one year to an eligible person shall neither guarantee nor
preclude a further grant of that or any other type of Award to such person in
that year or subsequent years.


6.
Stock Options



Subject to the other applicable provisions of the Plan, the Committee may from
time to time grant to eligible participants awards of nonqualified stock options
or incentive stock options as that term is defined in Section 422 of the Code.
The Options granted shall be subject to the following terms and conditions.
 
5

--------------------------------------------------------------------------------

(a)           Grant of Option. The grant of an Option shall be evidenced by a
Grant Agreement, executed by the Corporation and the Grantee, stating the number
of shares of Stock subject to the Option evidenced thereby and the terms and
conditions of such Option, in such form as the Committee may from time to time
determine.


(b)           Price. The price per share payable upon the exercise of each
Option (“exercise price”) shall be determined by the Committee; provided,
however, that  the exercise price shall not be less than 100% of the Fair Market
Value of the shares on the date any Option is granted.


(c)           Terms of Options. The term during which each Option may be
exercised shall be determined by the Committee; provided, however, that in no
event shall an incentive stock option be exercisable more than ten (10) years
from the date it is granted. Prior to the exercise of the Option and delivery of
the shares certificates represented thereby, the Grantee shall have none of the
rights of a stockholder with respect to any shares represented by an outstanding
Option.


(d)           Restrictions on Incentive Stock Options.  Incentive stock options
granted under the Plan shall comply in all respects with Code Section 422 and,
as such, shall meet the following additional requirements:


i.          Grant Date. An incentive stock option must be granted within 10
years of the earlier of the Plan's original adoption by the Board or approval by
the Corporation’s stockholders.


ii.         Exercise Price and Term. The exercise price of any incentive stock
option granted to a Grantee who owns (within the meaning of Section 422(b)(6) of
the Code, after the application of the attribution rules in Section 424(d) of
the Code) more than 10% of the total combined voting power of all classes of
shares of the Corporation or its Parent or Subsidiary corporations (within the
meaning of Sections 422 and 424 of the Code) shall be not less than 110% of the
Fair Market Value of the shares covered by the Option on the Grant Date and the
term of such Option shall not exceed five (5) years.


iii.        Maximum Grant. The aggregate Fair Market Value (determined as of the
Grant Date) of shares of Stock, or any other shares of capital stock, with
respect to which all incentive stock options first become exercisable by any
Grantee in any calendar year under this or any other plan of the Corporation and
its Parent and Subsidiary corporations may not exceed $100,000 or such other
amount as may be permitted from time to time under Section 422 of the Code. To
the extent that such aggregate Fair Market Value shall exceed $100,000, or other
applicable amount, such Options shall be treated as nonqualified stock options.
In such case, the Corporation may designate the shares of Stock that are to be
treated as stock acquired pursuant to the exercise of an incentive stock option
by issuing a separate certificate for such shares and identifying the
certificate as incentive stock option shares in the stock transfer records of
the Corporation.
 
6

--------------------------------------------------------------------------------

iv.        Permitted Grantees. Incentive stock options shall only be issued to
employees of the Corporation, or of a Parent or Subsidiary of the Corporation.


v.          Designation. No Option shall be an incentive stock option unless so
designated by the Committee in the Grant Agreement evidencing such Option.


(e)           Other Terms and Conditions. Options may contain such other
provisions, not inconsistent with the provisions of the Plan, as the Committee
shall determine appropriate from time to time.


7.
Restricted Stock and Restricted Stock Units



(a)           Grant of Restricted Stock and Restricted Stock Units. The grant of
an Restricted Stock or Restricted Stock Units shall be evidenced by a Grant
Agreement, executed by the Corporation and the Grantee, stating the number of
shares of Stock underlying the Restricted Stock or Restricted Stock Units and
the terms and conditions of such Award, in such form as the Committee may from
time to time determine. Awards of Restricted Stock and Restricted Stock Units
may be made for consideration or for no consideration, other than the par value
of the shares of Stock, which shall be deemed paid by past service or, if so
provided in the related Grant Agreement or a separate agreement, the promise by
the Grantee to perform future service to the Corporation or an affiliate.


(b)           Restrictions. At the time a grant of Restricted Stock or
Restricted Stock Units is made, the Committee may, in its sole discretion, (a)
establish a Restricted Period applicable to such Restricted Stock or Restricted
Stock Units and (b) prescribe restrictions in addition to or other than the
expiration of the Restricted Period, including the achievement of corporate or
individual performance goals, which may be applicable to all or any portion of
such Restricted Stock or Restricted Stock Units.


(c)           Registration; Restricted Stock Certificates.  To the extent that
ownership of Restricted Stock is evidenced by a book-entry registration or
direct registration (including transaction advices), such registration shall be
notated to evidence the restrictions imposed on such Award of Restricted Stock
under the Plan and the applicable Grant Agreement.  Subject to the immediately
following sentence, the Corporation may issue, in the name of each Grantee to
whom Restricted Stock has been granted, certificates representing the total
number of shares of Restricted Stock granted to the Grantee, as soon as
reasonably practicable after the Grant Date of such Restricted Stock.  The
Committee may provide in a Grant Agreement with respect to an Award of
Restricted Stock that either (a) the Secretary of the Corporation shall hold
such certificates for such Grantee’s benefit until such time as such shares of
Restricted Stock are forfeited to the Corporation or the restrictions applicable
thereto lapse and such Grantee shall deliver a stock power to the Corporation
with respect to each certificate, or (b) such certificates shall be delivered to
such Grantee, provided that such certificates shall bear legends that comply
with applicable laws and make appropriate reference to the restrictions imposed
on such Award of Restricted Stock under the Plan and such Grant Agreement.
 
7

--------------------------------------------------------------------------------

(d)           Rights of Holders of Restricted Stock.  Unless the Committee
provides otherwise in a Grant Agreement and subject to the restrictions set
forth in the Plan, any applicable Corporation program, and the applicable Grant
Agreement, holders of Restricted Stock shall have the right to vote such shares
of Restricted Stock and the right to receive any dividend payments or
distributions declared or paid with respect to such shares of Restricted Stock. 
The Committee may provide in a Grant Agreement evidencing a grant of Restricted
Stock that (a) any cash dividend payments or distributions paid on Restricted
Stock shall be reinvested in shares of Stock, which may or may not be subject to
the same vesting conditions and restrictions as applicable to such underlying
shares of Restricted Stock or (b) any dividend payments or distributions
declared or paid on shares of Restricted Stock shall only be made or paid upon
satisfaction of the vesting conditions and restrictions applicable to such
shares of Restricted Stock.  All stock dividend payments or distributions, if
any, received by a Grantee with respect to shares of Restricted Stock as a
result of any stock split, stock dividend, combination of stock, or other
similar transaction shall be subject to the same vesting conditions and
restrictions as applicable to such underlying shares of Restricted Stock.


(e)           Rights of Holders of Restricted Stock Units


i.          Voting and Dividend Rights.  Holders of Restricted Stock Units shall
have no rights as stockholders of the Corporation (for example, the right to
receive dividend payments or distributions attributable to the shares of Stock
underlying such Restricted Stock Units, to direct the voting of the shares of
Stock underlying such Restricted Stock Units, or to receive notice of any
meeting of the Corporation’s stockholders).


ii.         Creditor’s Rights.  A holder of Restricted Stock Units shall have no
rights other than those of a general unsecured creditor of the Corporation. 
Restricted Stock Units represent unfunded and unsecured obligations of the
Corporation, subject to the terms and conditions of the applicable Grant
Agreement.


(f)            Termination of Service.  Unless the Committee provides otherwise
in a Grant Agreement, in another agreement with the Grantee, or otherwise in
writing after such Grant Agreement is issued, but prior to termination of
Grantee’s service, upon the termination of such Grantee’s service, any
Restricted Stock or Restricted Stock Units held by such Grantee that have not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited.  Upon forfeiture of such
Restricted Stock or Restricted Stock Units, the Grantee thereof shall have no
further rights with respect thereto, including any right to vote such Restricted
Stock or any right to receive dividends or dividend equivalent rights, as
applicable, with respect to such Restricted Stock or Restricted Stock Units.


(g)           Purchase of Restricted Stock and Shares of Stock Subject to
Restricted Stock Units.  The Grantee of an Award of Restricted Stock or vested
Restricted Stock Units shall be required, to the extent required by applicable
laws, to purchase such Restricted Stock or the shares of Stock subject to such
vested Restricted Stock Units from the Corporation at a purchase price equal to
the greater of (x) the aggregate par value of the shares of Stock represented by
such Restricted Stock or such vested Restricted Stock Units or (y) the purchase
price, if any, specified in the Grant Agreement relating to such Restricted
Stock or such vested Restricted Stock Units.  Such purchase price shall be
payable in a form provided in Section 10 or, in the sole discretion of the
Committee, in consideration for service rendered or to be rendered by the
Grantee to the Corporation or an affiliate.
 
8

--------------------------------------------------------------------------------

(h)           Delivery of Shares of Stock.  Upon the expiration or termination
of any Restricted Period and the satisfaction of any other conditions prescribed
by the Committee, including, without limitation, any performance goals or
delayed delivery period, the restrictions applicable to Restricted Stock or
Restricted Stock Units settled in shares of Stock shall lapse, and, unless
otherwise provided in the applicable Grant Agreement, a book-entry or direct
registration (including transaction advices) or a certificate evidencing
ownership of such shares of Stock shall be issued, free of all such
restrictions, to the Grantee thereof or such Grantee’s beneficiary or estate, as
the case may be.  Neither the Grantee, nor the Grantee’s beneficiary or estate,
shall have any further rights with regard to a Restricted Stock Unit once the
shares of Stock represented by such Restricted Stock Unit have been delivered.


8.
Dividend Equivalent Rights



(a)
Grant of Dividend Equivalent Rights

 
A Dividend Equivalent Right is an Award entitling the Grantee to receive credits
based on cash distributions that would have been paid on the shares of Stock
specified in such Dividend Equivalent Right (or other Award to which such
Dividend Equivalent Right relates) if such Stock had been issued to and held by
the recipient of such Dividend Equivalent Right as of the record date. A
Dividend Equivalent Right may be granted hereunder to any Grantee; provided that
no Dividend Equivalent Rights may be granted in connection with, or related to,
an Award of Options. The terms and conditions of Dividend Equivalent Rights will
be specified in a Grant Agreement. Dividend equivalents credited to the holder
of a Dividend Equivalent Right may be paid currently (with or without being
subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional shares of Stock, which may thereafter accrue additional
Dividend Equivalent Rights (with or without being subject to forfeiture or a
repayment obligation). Any such reinvestment will be at the Fair Market Value on
the date of such reinvestment. Dividend Equivalent Rights may be settled in cash
or Stock or a combination thereof, in a single installment or in multiple
installments, all as determined in the sole discretion of the Committee. A
Dividend Equivalent Right granted as a component of another Award may provide
that such Dividend Equivalent Right will be settled upon exercise, settlement,
or payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right will expire or be forfeited or annulled under the same
conditions as such other Award. A Dividend Equivalent Right granted as a
component of another Award also may contain terms and conditions that are
different from the terms and conditions of such other Award.
 

 
(b)
Termination of Service

Unless the Committee otherwise provides in a Grant Agreement, in another
agreement with the Grantee, or otherwise in writing after such Grant Agreement
is issued, a Grantee’s rights in all Dividend Equivalent Rights will
automatically terminate upon such Grantee’s termination of service for any
reason.
 
9

--------------------------------------------------------------------------------

9.
No Repricing without Stockholder Approval



Except in connection with a corporate transaction involving the Corporation
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities, or other property), stock
split, extraordinary dividend, recapitalization, Change in Control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock, or other securities or similar
transaction), and notwithstanding any provision to the contrary in the Plan, the
Corporation may not: (a) amend the terms of outstanding Options to reduce the
exercise price of such outstanding Options; (b) cancel outstanding Options in
exchange for or substitution of Options with an exercise price that is less than
the exercise price of the original Options; or (c) cancel outstanding Options
with exercise price above the current Fair Market Value in exchange for cash or
other securities, in each case, unless such action (i) is subject to and
approved by the Corporation’s stockholders or (ii) would not be deemed to be a
repricing under the rules of any securities exchange market on which the Stock
is listed or traded.
 
10.
Payment.



Options may be exercised in whole or in part by payment of the exercise price of
the shares to be acquired in accordance with the provisions of the Grant
Agreement, and/or such rules and regulations as the Committee may have
prescribed, and/or such determinations, orders, or decisions as the Committee
may have made. Payment of the exercise price for the shares of Stock purchased
pursuant to the exercise of an Option or the purchase price, if any, for
Restricted Stock or vested Restricted Stock Units may be made in cash (or cash
equivalents acceptable to the Committee) or, unless otherwise determined by the
Committee, in shares of Stock or a combination of cash and shares of Stock, or
by such other means as the Committee may prescribe.  The Fair Market Value of
shares of Stock delivered on exercise of Options shall be determined as of the
date of exercise.  Shares of Stock delivered in payment of the exercise price
may be previously owned shares or, if approved by the Committee, shares acquired
upon exercise of the Option. Any fractional share will be paid in cash.


For so long as the Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, the Committee, subject to such limitations as it may determine,
may authorize payment of the exercise price for Options or purchase price, if
any, for Restricted Stock and Restricted Stock Units, in whole or in part, by
delivery of a properly executed exercise notice, together with irrevocable
instructions, to: (i) a brokerage firm designated by the Corporation to deliver
promptly to the Corporation the aggregate amount of sale or loan proceeds to pay
the exercise price and any withholding tax obligations that may arise in
connection with the exercise, and (ii) the Corporation to deliver the
certificates for such purchased shares directly to such brokerage firm.
 
10

--------------------------------------------------------------------------------

11.
Withholding of Taxes



The Corporation may require, as a condition to the grant of any Award under the
Plan or exercise pursuant to such Option or to the delivery of certificates for
shares issued or payments of cash to a Grantee pursuant to the Plan or a Grant
Agreement (hereinafter collectively referred to as a “taxable event”), that the
Grantee pay to the Corporation, in cash or, unless otherwise determined by the
Corporation, in shares of Stock, including shares acquired upon exercise of the
Option, valued at Fair Market Value on the date as of which the withholding tax
liability is determined, any federal, state or local taxes of any kind required
by law to be withheld with respect to any taxable event under the Plan. The
Corporation, to the extent permitted or required by law, shall have the right to
deduct from any payment of any kind (including salary or bonus) otherwise due to
a Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to any taxable event under the Plan, or to retain or sell
without notice a sufficient number of the shares to be issued to such Grantee to
cover any such taxes.


12.
Transferability



Awards shall not be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of by a Grantee except by will or the laws of descent or
distribution, and during a Grantee’s lifetime Options shall be exercisable only
by such Grantee or the Grantee's guardian or legal representative.
Notwithstanding the foregoing, or any other provision of this Plan, a Grantee
who holds a nonqualified stock option may transfer such Option: (i) to his or
her spouse, lineal ascendant, lineal descendants; (ii) to a duly established
trust for the benefit of one or more of these individuals; or (iii) pursuant to
a qualified domestic relations order. Options so transferred may thereafter be
transferred only to the Grantee who originally received the grant or to an
individual or trust to whom the Grantee would have initially transferred the
Option pursuant to this Section 12. Awards which are transferred pursuant to
this Section 12 shall be exercisable by the transferee according to the same
terms and conditions as applied to the Grantee.


13.
Adjustments; Business Combinations



In the event of a reclassification, recapitalization, stock split, stock
dividend, combination of shares, or other similar event, the maximum number and
kind of shares with respect to which Awards may be granted under the Plan, as
provided in Section 4 of the Plan, shall be adjusted to reflect such event, and
the Committee shall make such adjustments as it deems appropriate and equitable
in the number, kind and price of shares covered by outstanding Awards granted
under the Plan, and in any other matters which relate to Awards and which are
affected by the changes in the Stock referred to above.


In the event of any Change in Control (but subject, in the case of any Grantee,
to the terms of such Grantee’s Grant Agreement), the Committee shall take such
action as it deems appropriate and equitable to effectuate the purposes of the
Plan and to protect the Grantees of Awards, which action may include, but
without limitation, any one or more of the following: (i) acceleration of
vesting of any Restricted Stock, Restricted Stock Units, or Dividend Equivalent
Rights; (ii) acceleration or change of the exercise dates of any Option; (iii)
arrangements with Grantees for the payment of appropriate consideration to them
for the cancellation and surrender of any Award; or (iv) in any case where
equity securities other than Stock of the Corporation are to be delivered in
exchange for or with respect to Stock of the Corporation, arrangements providing
that any Award shall become one or more award with respect to such other equity
securities.
 
11

--------------------------------------------------------------------------------

The Committee is authorized to make adjustments in the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in the preceding two
paragraphs of this Section 13) affecting the Corporation, or the financial
statements of the Corporation or any Subsidiary, or of changes in applicable
laws, regulations, or accounting principles, whenever the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.


In the event the Corporation dissolves and liquidates (other than pursuant to a
plan of merger or reorganization, and except as provided in any Grant
Agreement), then notwithstanding any restrictions on exercise set forth in the
Plan: (i) each Grantee’s award of Restricted Stock and Restricted Stock Units
shall fully vest, (ii) each Grantee shall have the right to exercise his or her
Option, to the extent vested and exercisable, at any time up to ten (10) days
prior to the effective date of such liquidation and dissolution; and (iii) the
Committee may make arrangements with the Grantees for the payment of appropriate
consideration to them for the cancellation and surrender of any Award that is so
canceled or surrendered at any time up to ten (10) days prior to the effective
date of such liquidation and dissolution. The Committee may establish a
different period (and different conditions) for such exercise, delivery,
cancellation, or surrender to avoid subjecting the Grantee to liability under
Section 16(b) of the Exchange Act. Any Award not so vested, exercised, canceled,
or surrendered shall terminate on the last day for exercise prior to such
effective date. The Committee shall give each Grantee written notice of the
commencement of any proceedings for such liquidation and dissolution of the
Corporation and the Grantee's rights with respect to any outstanding Award.


14.
Termination and Modification of the Plan



The Board, without further approval of the stockholders, may modify or terminate
the Plan or any portion thereof at any time, except that no modification shall
become effective without prior approval of the stockholders of the Corporation
if stockholder approval is necessary to comply with any tax or regulatory
requirement or rule of any exchange or quotation system established by any
securities exchange or over-the-counter market upon which the Corporation’s
Stock trades; including for this purpose stockholder approval that is required
(i) for continued compliance with Rule 16b-3,  (ii) to enable the Committee to
grant incentive stock options pursuant to the Plan, or (iii) for amendments made
to the no repricing provision of Section 9.


The Committee shall be authorized to make minor or administrative modifications
to the Plan as well as modifications to the Plan that may be dictated by
requirements of federal or state laws applicable to the Corporation or that may
be authorized or made desirable by such laws. The Committee may amend or modify
the grant of any outstanding Award in any manner to the extent that the
Committee would have had the authority to make such Award as so modified or
amended but no such action shall adversely affect the rights of any outstanding
Award without the holder’s consent.
 
12

--------------------------------------------------------------------------------

15.
Non-Guarantee of Employment



Nothing in the Plan or in any Grant Agreement thereunder shall confer any right
on an employee to continue in the employ of the Corporation or shall interfere
in any way with the right of the Corporation to terminate an employee at any
time.


16.
Termination of Employment



For purposes of maintaining a Grantee’s continuous status as an employee and
accrual of rights under any Award, transfer of an employee among the Corporation
and the Corporation's Parent or Subsidiaries shall not be considered a
termination of employment. Nor shall it be considered a termination of
employment for such purposes if an employee is placed on military or sick leave
or such other leave of absence which is considered as continuing intact the
employment relationship; in such a case, the employment relationship shall be
continued until the date when an employee's right to reemployment shall no
longer be guaranteed either by law or contract.


17.
Written Agreement



Each Grant Agreement entered into between the Corporation and a Grantee with
respect to an Award granted under the Plan shall incorporate the terms of the
Plan and shall contain such provisions, consistent with the provisions of the
Plan, as may be established by the Committee.


18.
Non-Uniform Determinations



The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, grants of Awards under the
Plan, whether or not such persons are similarly situated.


19.
Limitation on Benefits



With respect to persons subject to Section 16 of the Exchange Act, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan or action by the Committee fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.


20.
Compliance with Securities Law



Shares of Stock shall not be issued with respect to an Award granted under the
Plan unless the exercise of such Award and the issuance and delivery of share
certificates for such Stock pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any securities exchange or over-the-counter market upon which
the Corporation’s Stock trades, and shall be further subject to the approval of
counsel for the Corporation with respect to such compliance to the extent such
approval is sought by the Committee.
 
13

--------------------------------------------------------------------------------

21.
No Limit on Other Compensation Arrangements



Nothing contained in the Plan shall prevent the Corporation or its Parent or
Subsidiary corporations from adopting or continuing in effect other compensation
arrangements (whether such arrangements be generally applicable or applicable
only in specific cases) as the Committee in its discretion determines desirable,
including without limitation the granting of Awards otherwise than under the
Plan.


22.
No Trust or Fund Created



Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Corporation
and a Grantee or any other person. To the extent that any Grantee or other
person acquires a right to receive payments from the Corporation pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.


23.
Governing Law



The validity, construction and effect of the Plan, of Grant Agreements entered
into pursuant to the Plan, and of any rules, regulations, determinations or
decisions made by the Board or Committee relating to the Plan or such Grant
Agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with applicable federal laws and the laws of the State of Maryland, without
regard to its conflict of laws rules and principles.


24.
Plan Subject to Certificate of Incorporation and By-Laws



The Plan is subject to the Certificate of Incorporation and By-Laws of the
Corporation, as they may be amended from time to time.


25.
Effective Date; Termination Date



The Plan was effective as of the Original Effective Date.  The Plan, as amended
and restated, will become effective as of the Amendment Date.  The Plan will
terminate automatically ten years after the Amendment Date and may be terminated
on any earlier date as provided in Section 14.
 
 
14

--------------------------------------------------------------------------------